Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are currently pending and the claims as originally filed on 01/31/2021 are acknowledged.  
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-9, drawn to a nasal moisturizing formulation,  classified in CPC class/subclass A61K36/28 and A61K36/23.
II.	Claims 10-14, drawn to a method of preparing a formulation for nasal moisturization, classified in CPC class/subclass A61K9/0073.
III.	Claims 15-20, drawn a method of nasal moisturization of a patient, classified in CPC class/subclass A61K9/0043.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of making.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the process can be used to make another and materially different skin moisturization formulation.    
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the composition as claimed can be used to moisturize skin or oral mucous area rather than nose.
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions both methods require different steps and have different outcomes.
A search for prior art and consideration of patentability of all claims of Inventions I-III together does not necessary overlap with one another, thereby generating an undue burden in the examiner.   
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with attorney Richard Piercy on 07/28/2022 a provisional election was made to prosecute the invention of Group I, drawn to claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Therefore, claims 10-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being to a nonelected Group, there being no allowable generic or linking claim. 
Consequently, claims 1-9 are being examined and the following rejections are applicable. 

Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2021 was filed before the mailing date of the instant first action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith. 

Claim Objections
Claims 1-5 and 7 are objected to minor informalities under 37 CFR 1.75. 
Each of claims 1-5 and 7 recites scientific names of plants Achillea millefolium and Pimpinella saxifraga, but which should be written in italics, i.e., Achillea millefolium and Pimpinella saxifraga. 
Each of claims 2-4 recites abbreviations of ‘HPUS’ which should be spelled out at the first encounter in the claims.  Appropriate correction is requested.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “approximately 80% by volume … approximately 10% by volume … approximately 10% by volume …” but is indefinite because claim 1 includes a concentration range in the form of % by volume without indicating what the basis for the said concentration range is. Is the said concentration based on the total weight of the formulation or something else?  Appropriate correction is requested.  
Each of claims 2-4 recites “… diluted from a mother tincture of HPUS 6102 (claim 2) and HPUS 7065 (claims 3-4)”. It is not clear what these mean. Although the specification discloses somewhat explanation in [0034]-[0035] of instant publication, one must not import limitations from the specification that are not part of the claim. That is, although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.”  Appropriate correction is requested. 
Claims 5-9 are also rejected due to vagueness of claims 1 and 4. 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-9 are rejected under 35 USC 103 as being obvious over Levesque et al. (US2010/0021563A1, IDS of 04/30/2021) in view of Gafner et al. (US2004/0096418A1). 



Applicant claims including the below claims 1-5 and 7 filed on 01/31/2021:

    PNG
    media_image1.png
    210
    831
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    283
    835
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    208
    1290
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    108
    832
    media_image4.png
    Greyscale

	For examination purpose 
Each of claims 1-5 and 7 recites “product-by-process limitations”. Specificallyt claim 1 recites “said medium chain triglyceride coconut oil is fractionated to include substantially only caprylic acid, capric acid, and lauric acid” and “two-times diluted tincture”; claim 2 recites “two-times diluted tincture of Achillea millefolium is diluted from a mother tincture of HPUS 6102”; each of claims 3-4 recites “two-times diluted tincture of Pimpinella saxfraga is diluted from a mother tincture of HPUS 7065”; claim 5 recites “two-times diluted … are first diluted and then boiled to remove … into the formulation”; and claim 7 recites “two-times diluted tincture”. However, those limiations are not seen as structurally limiting the instant formulation because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113 reads “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  Further, as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Accordingly, in the instant case, the Examiner interprets the said claims as follows: 
	Claim 1 is a nasal moisturizing formulation, the formulatin comprising a mixture of approximately 80% by volume a medium chain triglyceride coconut oil having substantially only carpylic acid, capric acid, and lauric acid, approximately 10% by volume an alcohol-free and diluted tincture of Achillea millefolium, and approximately 10% by volume an alcohol-free and diluted tincture of Pimpinella saxifraga. 
	Claims 2-5 are seen as claim 1. 
	In claim 7, “two-time diluted” is seen as “diluted”. 
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
Levesque discloses natural and/or homeopathic compositions comprising coconut oil in a form suitable for topical administration to a subject and having one or more health-promoting property and at least one additional active agent, which may impart natural, homeopathic, medicinal, pharmaceutical and/or cosmetic properties and method for use thereof (abstract); the coconut oil is used in an amount of 20-80% ([0026]) which overlaps the instant range of approximately 80%, and MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). And the coconut oil contains lauric acid (C12), capric acid (C10), and caprylic acid (C8) ([0004]); the at least one additional active agent includes at least one moisturizer other than coconut oil, such as shea butter, cosmetic grade shea butter, glycerol/glycerin, aloe vera, etc. in an amount of 0.1 to 99.9% ([0029]); the composition is applied to the nasal cavity or lips (in the form of sprays ([0040] and claim 17 of prior art);and  the embodiments of the claims of the prior art do not contain alcohol (instant claims 1-5 and 7 (in part), claims 6 and 9). 
However, Levesque does not expressly teach Achillea millefolium and  Pimpinella saxifrage of instant claims 1-5 and 7. The deficiency is cured by Gafner.
Gafner discloses a composition containing at least one extract of mallow, peppermint and additionally extract selected from Pimpinella saxifrage, Achillea millefolium, etc. (abstract); the individual extract is used in an amount of about 5 to 20% ([0014]) which overlaps the instant range of approximately 10% of each of two plants. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and the composition containing the plant extracts not only have a soothing and moisturizing effect on the skin ([0002] of prior art).     
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Levesque is that Levesque does not expressly teach Achillea millefolium and Pimpinella saxifrage of instant claims 1-5 and 7. The deficiency is cured by Gafner.
2. The difference between the instant application and Levesque/Gafner is that Levesque/Gafner does not expressly teach the properties and/or effects nasal dryness-related epistaxis of instant claim 8. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).  In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further add plant extracts of Pimpinella saxifrage, and Achillea millefolium of Gafner to the nose spray composition of Levesque. Although Gafner does not expressly teach the plant extracts for the nose dryness, Gafner teaches the said plant extracts have moisturizing effects and thus, applying known moisturizing effects of the plant extracts to a nose spray composition would have yielded no more than predictable results with a reasonable expectation of success. 
2. Instant claim 8 is an intended use for the nasal moisturizing formulation and thus the applied art in combination would have implicitly achieved the claimed invention and thus, the claimed intended use is a natural result of the combination of elements in the applied art. Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)).  See also In Sandoz Inc. v. EKR Therapeutics, LLC, IPR2015-00008, slip. op. at 6 (Apr. 24, 2015), the Board found that "Petitioner's inherency argument also fails," and cited Par for the proposition that "[(Inherency may supply a missing claim limitation in an obviousness analysis" only if "the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art.

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613